Citation Nr: 1018510	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than May 10, 
2007, for the grant of service connection for tinnitus.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The appellant had active service from March 1946 to December 
1946.  He had additional service in the U.S. Naval Reserves 
from December 1955 to December 1959.  He had active duty for 
training status from March 3, 1957, to March 16, 1957 and 
from October 12, 1957, to October 27, 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

A rating decision dated in December 2009 denied service 
connection for hypertension and an increased rating claim for 
a bilateral hearing loss.  The Veteran has not expressed 
disagreement with this determination.  Accordingly, the only 
claims currently perfected for appeal to the Board are as 
shown on the title page.  38 C.F.R. § 20.200 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By rating decision of September 2005, service connection 
for tinnitus was denied.  The Veteran did not perfect an 
appeal and this decision is final.  

2. The Veteran's claim to reopen his claim for tinnitus was 
received on May 10, 2007; there are no communications prior 
to May 10, 2007 which may be considered a formal or informal 
claim to reopen the claim of service connection for tinnitus.  
The Veteran's May 10, 2007 statement constitutes a 
freestanding claim for an earlier effective date, which is 
barred as a matter of law.

3.  A back disorder is not shown to be related to service.



CONCLUSIONS OF LAW

1. The claim for an effective date prior to May 10, 2007 for 
entitlement to service connection for tinnitus is dismissed. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 
2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. 
§§ 3.159, 3.400 (2009).

2.  A back disorder was not incurred or aggravated by 
service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in July 2005, August 
2007, and September 2009 correspondence, of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA Medical Center (MC) medical records 
identified by the Veteran. VA submitted multiple requests to 
obtain the Veteran's service treatment and personnel records.  
The National Personnel Records Center (NPRC) informed VA that 
some of the records, including Tripler Army Hospital records 
from 1957, may have been destroyed in the 1973 fire at NPRC.  
The existence of these records could not be confirmed, only 
the fact that if they were at the Center in 1973, they would 
have been in the area that suffered the most damage in the 
fire at that facility.  Hence, they may have been destroyed 
at that time.  VA has received the Veteran's U.S. Naval 
Reserve service treatment records which are silent for 
treatment of any back disorder.  VA is also in receipt of 
Deck Logs from the ships that the Veteran was assigned to 
when he allegedly injured his back.  These are silent 
regarding the Veteran's alleged back injury.  The Board 
concludes that further efforts to obtain those records would 
be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

The Veteran has not been afforded a VA examination in 
conjunction with his claim for service connection for a back 
disorder.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  For the back disorder, 
there is no indication of an incurrence in service and the 
evidence as it stands is sufficient in order to render a 
decision.  As discussed below, the Veteran's report of 
residual disability of the back since a service incident is 
not shown to be credible.   Consequently, an examination is 
not in order.  

For the effective date issue, governing law and regulation 
provide that the VA has no duty to provide notice or 
assistance in developing claims when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  38 
U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b)(3).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



I.  Earlier Effective Date, Tinnitus

In an October 2007 rating decision, the Veteran was granted 
entitlement to service connection for tinnitus, and assigned 
a 10 percent evaluation, effective May 10, 2007, the date of 
receipt by VA of his reopened service- connection claim. The 
Veteran argues that he is entitled to an effective date of 
May 1, 2005.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." The implementing regulation 
similarly states that the effective date of service 
connection "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later." 38 C.F.R. § 
3.400 (emphasis added).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once a rating decision which establishes an 
effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim 
for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.  CUE has not been 
raised by the Veteran.  

The Veteran submitted a claim of entitlement to service 
connection for tinnitus in April 2005.  He argues that this 
should be the date of award of his current claim which 
granted entitlement to service connection for tinnitus. The 
evidence leads the Board to disagree.

While the Veteran submitted a claim of entitlement to service 
connection for tinnitus in April 2005, that claim was denied 
in a September 2005 rating decision. That rating decision was 
not appealed, and it is therefore final.  38 U.S.C.A. § 7105.

Between the September 2005 rating decision and the May 10, 
2007 claim of entitlement to service connection for tinnitus, 
the Veteran submitted nothing that could constitute an 
informal claim of entitlement to service connection for 
tinnitus.  38 C.F.R. § 3.155 (2009).  Thus, the Veteran's 
date of claim of entitlement to service connection for 
tinnitus was May 10, 2007.

Notably, the record shows that entitlement to benefits did 
not arise until August 2007, when the Veteran was afforded a 
VA examination, and a positive nexus opinion was provided.  
Although entitlement did not arise until August 2007, the RO 
assigned an effective date from the date of VA's receipt of 
his May 10, 2007 claim.  

Moreover, in Leonard v. Nicholson, the Court determined that, 
even when a Veteran has a claim to reopen, "he cannot obtain 
an effective date earlier than the reopened claim's 
application date."  Leonard v. Nicholson, 405 F.3d 1333, 
1336-37 (Fed. Cir., 2005) (indicating that "no matter how 
[the Veteran] tries to define 'effective date,' the simple 
fact is that, absent a showing of CUE, he cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date").

Therefore, his claim is dismissed.

II. Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Analysis

The Board notes that possibly due to a 1973 fire at the 
National Personnel Records Center, some of the service 
records and personnel files may not be available.  Hence, the 
Board has heightened duties to assist and to explain the 
decision.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Veteran contends that he suffers from a back disorder as 
a result of an injury which occurred onboard ship while he 
was in the U.S. Naval Reserve.  He reported being treated for 
the aforementioned back injury onboard ship and at the 
Tripler Army Hospital.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his numerous written contentions; 
service medical records from his Army Air Corps service in 
1946; as well as his Naval Reserve treatment records from 
December 1955 to December 1959; and his ships' deck logs.  
These records all fail to make any references to his back 
injury/residuals.  

There are no available post service medical records until 
approximately 2003 and these contain evidence of treatment 
for numerous disorders, as well as degenerative joint 
disease, but do not contain evidence of any specific chronic 
back disorder.  Rather, the assessment is chronic back pain, 
with no reference to an underlying disorder.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Further, there are no records of 
any back disorder which tend to relate the claimed back 
disability to his period of service.

This evidence is very persuasive in showing that the claimed 
disorder did not have an onset during service.  There is no 
medical evidence of any chronic back disorder for many years 
after the Veteran's separation from service, if at all.  
Neither is there any evidence or nexus opinion linking a back 
condition to service.  

The treatment reports beginning as early as 2003 are negative 
for any relevant complaints or findings.  In view of the 
lengthy period without treatment, this evidence is against a 
continuity of symptomatology since service.  This weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.   Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board has not overlooked the appellant's lay statements.   
However, the Board does not find them credible.  While 
records contemporaneous with the claim for benefits show the 
Veteran's report of a back injury and problems since service, 
earlier records spanning about 43 years from service 
separation until approximately 2003 are not available.  The 
Veteran makes no mention of the claimed accident and does not 
file his claim for a back disorder until April 2005, 45 years 
after service.  

When the Veteran filed his initial claim in April 2003, he 
only listed a bilateral hearing loss, with no mention of a 
back injury or back disorder.  This weighs against his 
current claim of continuity of symptomatology since he had 
every opportunity to make a claim at that time but failed to 
do so.  He requested reevaluation of his service-connected 
disability via an informal claim in November 2004 but again 
made no reference to a back disorder.  About two years after 
his initial claim for compensation benefits, the Veteran made 
another claim for benefits in April 2005, at which time he 
mentioned a back condition for which he allegedly was treated 
onboard the USS Helena.  However when requested by the RO to 
submit evidence of current treatment for a back disorder, he 
did not submit any evidence of current treatment.  

As to medical evidence, the Veteran was seen in August 2002 
to establish VA care, at which time past 
surgeries/hospitalizations/injuries included certain problems 
but no mention of the back.  Following physical examination, 
there was no pertinent diagnosis or assessment.  Monthly 
consultations in 2002 continued to reveal no pertinent 
problems.  These records, which were thorough in order to 
provide optimum treatment, are highly probative in light of 
the absence of back complaints, treatment, or findings.  
Given that the Veteran would want to ensure care for all his 
disabilities, the absence of a report of injury or problems 
related to the back is telling and weighs against the claim.    

In February 2003, the Veteran reported that he had a low back 
fracture in 1957 which was treated conservatively with a 
rigid brace and he subsequently had some chronic low back 
pain.  The assessments included chronic low back pain, with 
no current complaint.  Subsequent treatment records 
sporadically show an assessment of chronic low back pain.  No 
nexus to service in the assessments was noted.  As such, 
these records do not constitute probative medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  
 
Thus, given the decades that elapsed before a claim was made, 
the absence of the report of the problem with the first 
several claims and the lack of reported problems with the 
initial VA care and for sometime thereafter, the Veteran's 
allegations of continuity of symptomatology following his 
discharge from service are not credible.  As such, there is 
no basis upon which to grant service connection.  Hence, the 
claim is denied.

There is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that 
would give rise to a reasonable doubt.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal for entitlement to an effective date prior to May 
10, 2007 for a grant of service connection for tinnitus is 
dismissed.

Entitlement to service connection for a back disorder is 
denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


